NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4319-19

DOMENICO MASUCCI,

          Plaintiff-Appellant,

v.

NEW JERSEY
MANUFACTURERS
INSURANCE COMPANY,

     Defendant-Respondent.
_________________________

                   Submitted April 28, 2021 – Decided May 17, 2021

                   Before Judges Rose and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-0364-20.

                   Drazin & Warshaw, attorneys                                  for      appellant
                   (Christopher R. Brown, on the brief).

                   Dyer & Peterson, PC, attorneys for respondent (Glenn
                   T. Dyer, on the brief).

PER CURIAM
      Plaintiff Domenico Masucci appeals from a July 24, 2020 order entering

summary judgment in favor of defendant New Jersey Manufacturers Insurance

Company (NJM) on plaintiff's claim for underinsured motorist (UIM) coverage.

We affirm.

                                        I.

      We derive the following facts from the summary judgment motion record

viewed in the light most favorable to plaintiff. Templo Fuente De Vida Corp.

v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016). On

November 20, 2016, plaintiff sustained personal injuries after being struck by a

vehicle operated by Peter Smith in South Amboy. At the time of the accident,

plaintiff was insured under a motor vehicle policy issued by NJM.

      In October 2017, plaintiff filed a complaint against Smith in the Law

Division for damages resulting from the accident. There is no evidence in the

record that plaintiff or his counsel notified NJM of the action. In May 2018,

plaintiff was informed that Smith was insured under a Plymouth Rock

automobile liability policy with a liability limit of $250,000. Plaintiff had a

$500,000 combined single UIM coverage limit with NJM in effect at the time of

the accident. Admittedly, plaintiff failed to notify NJM that Smith's $250,000

liability coverage limit was insufficient to satisfy his claim for damages.


                                                                              A-4319-19
                                        2
      On October 28, 2019, plaintiff executed a release of all his claims arising

from the accident against Smith in the sum of $240,000. 1 The release contained

a provision stating: "In further consideration of the above described payment,

I/we release and forever discharge the Releasee(s) against any indemnity or

contribution claims that have been or may be brought by any person, firm or

corporation which may arise out of the above referenced accident or

occurrence." It is undisputed that plaintiff failed to comply with our mandate

espoused in Longworth v. Van Houten, 223 N.J. Super. 174 (App. Div. 1988)

and did not notify NJM regarding the settlement with Smith or his intention to

pursue UIM coverage with NJM. On November 26, 2019, a stipulation of

dismissal with prejudice was filed with the clerk of the court against Smith.

      On December 12, 2019, plaintiff's counsel sent a demand letter to an NJM

Personal Injury Protection (PIP) benefits claims representative enclosing

plaintiff's medical records, Smith's answers to interrogatories, and stating: "As

discussed previously, kindly forward my letter with attachments to a UIM

adjuster so that a UIM claim can be set up and have the adjuster handling this




1
  The fact that plaintiff settled with Smith for less than his full $250,000 policy
limit is irrelevant to our analysis.
                                                                             A-4319-19
                                        3
matter contact [me]. You hereby have my permission for the UIM adjust er to

review all medical records in your file."

      In response, on January 13, 2020, counsel for NJM sent a letter to

plaintiff's counsel advising:

                   In accordance with Longworth v. Van Houten,
            223 N.J. Super. 174 (App. Div. 1988), Mr. Masucci was
            required to notify NJM as the underinsured motorist
            carrier that he received a settlement offer which he
            intended to accept.        Generally, this notification
            provides the underinsured motorist carrier 30 days to
            make a determination with regards to its subrogation
            rights against the tortfeasor. Mr. Masucci has failed to
            provide NJM with the required notice pursuant to
            Longworth.

                  Additionally, under the underinsured motorist
            provisions of Mr. Masucci's policy, we specifically do
            not provide coverage for property damage or bodily
            injury sustained by an insured, if that insured or the
            legal representative settles any bodily injury or
            property damage claim with the owner or operator of an
            underinsured motor vehicle without our written
            consent. It is my understanding that prior to your
            December 12, 2019 letter requesting that a UIM claim
            be established, an underlying settlement was finalized
            without NJM's written consent and a general release
            was executed by your client and returned to the tort
            carrier, Plymouth Rock, effectively extinguishing
            NJM's subrogation rights. As such, NJM is denying
            your client's claim for U[I]M benefits.

      On January 30, 2020, plaintiff's counsel filed a complaint for declaratory

judgment against NJM seeking UIM benefits. NJM filed an answer noting the

                                                                          A-4319-19
                                        4
request for UIM benefits "was not made until after plaintiff consummated a

settlement with the parties allegedly responsible [f]or his loss and without this

party's knowledge or consent" thereby extinguishing NJM's right of subrogation.

NJM also asserted that plaintiff's claim was barred by N.J.S.A. 17:28-1.1 and

relevant case law.

      Thereafter, NJM filed a motion for summary judgment seeking dismissal

of the declaratory judgment action. Plaintiff opposed the motion. On July 24,

2020, the trial court heard oral argument on NJM's motion and reserved decision.

Later that day, the court issued a cogent statement of reasons granting NJM's

motion for summary judgment and dismissing plaintiff's complaint. Based upon

the undisputed facts of record, the trial court concluded that plaintiff violated

his duty to inform NJM of a potential UIM claim as required by Longworth and

as required by his insurance contract.

      Under Ferrante v. New Jersey Mfrs. Ins. Grp., 232 N.J. 460, 473-74

(2018), the trial court emphasized that our Supreme Court "rejected the

argument that a negligent, rather than intentional, violation of Longworth

warranted a prejudice analysis." Citing Ferrante, the trial court explained:

            If . . . the insured, regardless of his state of mind, fails
            to give the UIM carrier any notice of the UIM claim
            until after the final resolution of the underlying tort
            action, thereby causing the irretrievable loss of the

                                                                           A-4319-19
                                         5
            carrier's rights to subrogation and intervention before
            the carrier has ever learned of the existence of the
            claim, coverage is forfeited.

            Ibid. (quotations omitted).

      The trial court held under Ferrante, plaintiff's UIM claim was barred. In

addition, the trial court found plaintiff materially breached his insurance

contract with NJM. A memorializing order was entered. This appeal followed.

      On appeal, plaintiff contends the trial court erred in granting summary

judgment to NJM since NJM was not prejudiced by settlement of the underlying

claim without its consent.

                                          II.

      Our review of an order granting summary judgment is de novo. Henry v.

N.J. Dep't of Human Servs., 204 N.J. 320, 330 (2010). We discern no genuine

issue of material fact, and conclude, as did the trial court, that NJM is entitled

to judgment as a matter of law. See Brill v. Guardian Life Ins. Co. of Am., 142

N.J. 520, 528-29 (1995) (setting forth summary judgment standard under R.

4:46-2).

      On appeal, plaintiff argues the failure to request Longworth approval of

the settlement offer constituted negligence on the part of his counsel and not a

"strategic decision" or an attempt to "mislead" NJM. Plaintiff further asserts


                                                                            A-4319-19
                                          6
that his preliminary investigation of Smith's assets revealed he lacked sufficient

funds to provide subrogation to NJM, and therefore, NJM was not prejudiced by

plaintiff's breach of his insurance contract. We are unpersuaded by plaintiff 's

arguments.

      The relationship between an insured and an insurance carrier is

contractual. The obligation to offer UIM coverage, however, is statutory. Zirger

v. Gen. Accident Ins. Co., 144 N.J. 327, 333 (1996). Insurance carriers are

required to offer each insured the option of purchasing coverage up to the limits

of liability coverage, but not exceeding $250,000 per person and $500,000 per

accident against the risk of injury caused by underinsured tortfeasors. N.J.S.A.

17:28-1.1(b). An individual against whom recovery is sought after an accident

is considered "underinsured" when his or her liability limits are "at the time of

the accident, less than the applicable limits for underinsured motorist coverage

afforded under the motor vehicle insurance policy held by the person seeking

that recovery." N.J.S.A. 17:28-1.1(e)(1).

      A UIM carrier who pays benefits to an insured has the right to subrogate

the insured's claim against the tortfeasor to permit the carrier to recover from

the tortfeasor the UIM benefits paid to its insured. To effectuate this right, a

UIM carrier may intervene in an insured's trial against a tortfeasor as a way to


                                                                            A-4319-19
                                        7
avoid relitigating the insured's claim, and to bind the tortfeasor to the issues

decided at trial. Zirger, 144 N.J. at 340-42.

      In Longworth, we held that, in order to protect the UIM carrier's

subrogation interest:

            [A]n insured receiving an acceptable settlement offer
            from the tortfeasor should notify his UIM carrier. The
            carrier may then promptly offer its insured that sum in
            exchange for assignment to it by the insured of the
            claim against the tortfeasor. While promptness is to be
            ultimately determined by the circumstances, [thirty]
            days should be regarded as the presumptive time period
            if the insured notices his carrier prior to assignment of
            a trial date.

            [223 N.J. Super. at 194.]

      Our Supreme Court endorsed this approach, holding that there are three

notices that an insured must give to a UIM carrier. Rutgers Cas. Ins. Co. v.

Vassas, 139 N.J. 163, 169 (1995). First, the insured must notify the carrier when

the insured commences a legal action against the tortfeasor. Ibid. Second, the

insured must advise the carrier when he determines the tortfeasor's insurance

coverage is insufficient to compensate the insured for his injuries. Ibid. Third,

the insured must notify the insurer of any settlement offer or arbitration award

that does not satisfy the insured's damages. Id. at 174-75. This is commonly

known as a Longworth notice.


                                                                           A-4319-19
                                        8
      We addressed the consequences of the insured's failure to follow the

holding in Vassas in several cases. In Breitenbach v. Motor Club of America

Ins. Co., 295 N.J. Super. 328 (App. Div. 1996), we held that an insured who

accepted a settlement offer after informing his UIM carrier of the offer, but

before he received permission from the UIM carrier to do so and before the

thirty-day period had expired, was not necessarily precluded from receiving

UIM benefits. Id. at 332-34. We reasoned that the carrier's failure to object to

the settlement in the thirty-day period, even though the settlement had already

been accepted, effectively extinguished its right to subrogation. Id. at 335.

      In Rivers v. Allstate Ins. Co., 312 N.J. Super. 379, 381 (App. Div. 1998),

an insured informed her UIM carrier of a suit she filed against a tortfeasor, and

the likelihood that the tortfeasor's insurance coverage would be inadequate to

cover her damages. This satisfied the first two notice requirements established

in Vassas. Id. at 383-84. The insured, however, settled her suit against the

tortfeasor without sending her UIM carrier a Longworth notice, or securing the

carrier's permission to do so. Id. at 381, 383-84. The insured sent a letter to

the carrier after executing a general release in favor of the tortfeasor. Id. at 381.

The letter falsely stated that the tortfeasor had offered to settle the matter and

that it was the insured's "intention" to accept the settlement, when insured had


                                                                              A-4319-19
                                         9
already signed the release and received the settlement proceeds. Id. at 384. In

addition, the letter stated that if the carrier elected to preserve its subrogation

rights, the insured would refrain from signing the release, and assign her rig hts

to recover from the tortfeasor to the UIM carrier. Ibid. This promise was

misleading, as the insured had already released all of her claims.

      The carrier responded within thirty days of the notice, requesting more

information before it could decide whether to exercise its rights to subrogation.

Id. at 385. The carrier later denied UIM coverage, having discovered that the

insured had released her claims prior to the Longworth notice. Id. at 381.

      When determining whether the insured was precluded from recovering

UIM benefits, we explained that:

                   The Breitenbach court would apparently also
            allow an insured relief if the insured was capable of
            proving "a lack of prejudice" to the insurer, even though
            the insurer's subrogation right had been extinguished by
            the release. [295 N.J. Super. at 334]. Presumably, this
            means, by way of example, if an insured can
            demonstrate that the underinsured tortfeasor is
            assetless, and that it is improbable that an insurer would
            choose to subrogate against the tortfeasor, UIM
            benefits should not be withheld from the insured.

                   ....

                   We do not read the Supreme Court's opinion in
            Vassas to create a bright-line rule that the insured's
            failure to protect the insurer's right of subrogation

                                                                             A-4319-19
                                       10
               amounts to prejudice per se, sufficient under all
               circumstances to deny the insured UIM benefits and
               excuse the insurer from its coverage obligation.

               [Id. at 385-86.]

         Because the insured "failed to advance any facts demonstrating a lack of

prejudice to" the UIM carrier, we affirmed the trial court order dismissing the

insured's claim for UIM benefits. Id. at 386; accord CNA Ins. Cos. v. Cave, 332

N.J. Super. 185, 186-88 (App. Div. 2000) (holding an insured's release of claims

against one of two alleged tortfeasors with no notice to the UIM carrier is not

per se preclusive of a claim for UIM benefits where it was not clear that the

released party was actually liable for the insured's injuries). It was under this

line of precedents that the trial court resolved NJM's summary judgment motion.

         We also reject plaintiff's argument that NJM was required to show it was

prejudiced by his or his counsel's actions before denying UIM coverage. As the

trial court noted: "To create further exceptions to the law as outlined by Ferrante

in this case could lead to a continued unraveling of the current statutory scheme

as well as require the court [to] rewrite the contract between the parties." We

agree.

         The Ferrante court rejected the insured's argument the trial court should

have considered whether "he negligently, rather than intentionally, violated


                                                                             A-4319-19
                                        11
Longworth, [and] . . . conduct a prejudice analysis [where there were] . . .

numerous landmarks where Ferrante could have, and should have, but did not

notify [his carrier of a settlement with tortfeasor]." 232 N.J. at 474. The Court

stated: "Our decision here is not rooted in Ferrante's state of mind, but rather in

his actions." Ibid.

      Likewise, no such analysis was required here as plaintiff's settlement of

the case extinguished NJM's subrogation claim. No discovery was warranted.

The undisputed facts support summary judgment in NJM's favor. Plaintiff's

remaining arguments lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-4319-19
                                       12